Exhibit (a)(1)(A) SPORT CHALET, INC. OFFER TO EXCHANGE CERTAIN OUTSTANDING OPTIONS FOR NEW OPTIONS This document constitutes part of the prospectus relating to the Sport Chalet, Inc. 2004 Equity Incentive Plan, covering securities that have been registered under the Securities Act of 1933, as amended. October6, SPORT CHALET, INC. Offer to Exchange Certain Outstanding Options for New Options The offer and withdrawal rights will expire at 5:00 p.m., Pacific Time, on November6, 2009, unless we extend the offer. We are offering you the opportunity to exchange certain outstanding options to purchase shares of Class A Common Stock for new options.Any outstanding option to purchase shares of Class A Common Stock with an exercise price equal to or greater than $2.38 per share, that was granted under our 1992 Incentive Award Plan or our 2004 Equity Incentive Plan, as amended, is eligible to be exchanged in this offer.We expect the new options to be granted no earlier than November6, 2009.Options to purchase shares of our Class B Common Stock will not be included in this option exchange and will remain in effect with their current terms and conditions.Participation in the offer is voluntary.To participate in the offer, you must properly tender your options prior to 5:00p.m., Pacific Time, on November6, 2009, unless we extend the period of time the offer is open.We are making this offer upon the terms and subject to the conditions described in this offer to exchange. The following summarizes the principal terms of the exchange offer: · Eligible participants.The offer is open to all of our existing employees and the employees of our subsidiaries, except our Chief Executive Officer, Chief Financial Officer and members of our Board of Directors. · Offering period.The offer will end at 5:00 p.m., Pacific Time, on November6, 2009, unless we extend the offer.We refer to the date and time this offer ends as the expiration date. · Tender of options.You may voluntarily decide if you should exchange your options.If you elect to exchange your options, you may elect to tender some or all of your eligible options.If you do not participate in this offer, you will retain your existing options, without any change. · Cancellation of exchanged options.The options that are properly tendered and not validly withdrawn will be cancelled on the first business day after the expiration date.We refer to this date as the cancellation date.We expect the cancellation date to be November6, 2009, unless we extend the offer. · Grant of new options.We will grant the new options on the first business day after the expiration date.We refer to this date as the new option grant date.We expect the new option grant date to be November6, 2009, unless we extend the offer. · Withdrawal of elections.You may change your mind after you have tendered options and withdraw some or all tendered options from the offer at any time before the expiration date.However, you will be bound by the last properly submitted election form we receive prior to the expiration date in all cases, except that if you choose to withdraw all your tendered options, you will be bound by the last properly submitted withdrawal form. · Terms of new options.The new options will be granted under and governed by the terms and conditions of the 2004 Equity Incentive Plan.All new options will be granted as nonqualified stock options. · Exchange ratio.The number of shares underlying the new options will be based upon an exchange ratio of 2:1.For example, if an eligible participant surrenders options to purchase 100 shares of Class A Common Stock, he or she would receive new options to purchase 50 shares of Class A Common Stock. · Exercise price.All new options will be granted with an exercise price equal to the closing price of our Class A Common Stock as reported on the Nasdaq Stock Market on the new option grant date. · Vesting.The new options will be subject to a new vesting schedule, regardless of whether the exchanged options were fully or partially vested.The new options will vest in two equal annual installments, one-half on the first anniversary of the new option grant date and the remaining one-half on the second anniversary of the new option grant date.No portion of the new options will be vested on the new option grant date.Vesting on any date is subject to your continued employment with us through each relevant vesting date. · Term.The new options will have a term of six years, regardless of the remaining term of the exchanged options. · Termination of employment.If you elect to participate in the exchange offer and your employment terminates for any reason before the new option grant date, your election will be cancelled and you will not receive new options.If this occurs, no changes will be made to the terms of your current options, and these options will be treated as if you had declined to participate in the exchange offer.In that case, generally, you may exercise your existing options for a limited time after your separation date to the extent they are vested and in accordance with the terms and conditions of your existing options.If your employment terminates for any reason after the new option grant date, the terms and conditions of any new options granted in the exchange offer will apply. NOTHING IN THE EXCHANGE OFFER SHOULD BE CONSTRUED TO CONFER UPON YOU THE RIGHT TO REMAIN AN EMPLOYEE OF SPORT CHALET.THE TERMS OF YOUR EMPLOYMENT WITH US REMAIN UNCHANGED.WE CANNOT GUARANTEE OR PROVIDE YOU WITH ANY ASSURANCE THAT YOU WILL NOT BE SUBJECT TO INVOLUNTARY TERMINATION OR THAT YOU WILL OTHERWISE REMAIN EMPLOYED UNTIL THE NEW STOCK OPTION GRANT DATE, ONE OR BOTH OF THE VESTING DATES, OR THEREAFTER. Although our Board of Directors has approved the offer, neither we nor our Board of Directors makes any recommendation as to whether you should participate in the offer.You must make your own decision.We cannot guarantee that the new options will have a lower exercise price than the exchanged options. Our Class A Common Stock is traded on the Nasdaq Stock Market under the symbol "SPCHA." On October2, 2009, the closing price of our Class A Common Stock as reported by the Nasdaq Stock Market was $1.80.You should obtain current market quotations for our Class A Common Stock before deciding whether to tender any of your eligible options. See "Risks of Participating in the Offer" beginning on page 9 for a discussion of certain risks that you should consider before tendering any of your eligible options. You should direct questions about the offer or requests for assistance to Steve Teng at telephone number (818) 949-5371. This offer is not conditioned upon a minimum aggregate number of eligible options being tendered for exchange.This offer is subject to the terms and conditions set forth in this offer to exchange.If any of these conditions are not satisfied at any time on or after the date this offer begins, and before the expiration date, we may terminate the exchange offer prior to the expiration date and will not be obligated to accept and exchange any properly tendered eligible options.Prior to the expiration date of the exchange offer, we reserve the right to amend the exchange offer for any reason. This offer has not been approved or disapproved by the Securities and Exchange Commission or any state securities commission nor has the Securities and Exchange Commission or any state securities commission passed upon the fairness or merits of the offer or upon the accuracy or adequacy of the information contained in this offer to exchange.Any representation to the contrary is a criminal offense. IMPORTANT If you wish to tender any of your eligible options for exchange, you must complete your election form in accordance with its instructions, and deliver it by e-mail to Steve Teng at steng@sportchalet.com, or by registered mail or courier to the mailing address below.We must receive all of the required documents by 5:00 p.m., Pacific Time, on November6, 2009, unless we extend the offer.Late forms will not be accepted — no exceptions. Sport Chalet, Inc. One Sport Chalet Drive La Cañada, California91011 Attention:Steve Teng The decision to participate in the offer is an individual one that should be based on a variety of factors.You should consult with your own personal advisors if you have any questions about your financial or tax situation.We have not authorized any person to make any recommendation on our behalf as to whether you should participate in the offer. We are not making this offer to, nor will we accept any tender of options from or on behalf of, option holders in any jurisdiction in which the offer or the acceptance of any tender of options would not be in compliance with the laws of , or the rules of any regulatory authority in, such jurisdiction.However, we may, in our sole discretion, take any actions necessary for us to make this offer to option holders in any such jurisdiction. You should rely only on the information contained in this document or any other document to which we have referred you.We have not authorized anyone to give you any information or to make any representation in connection with this offer other than the information and representations contained in this document or any other document to which we have referred you.If any other person makes any recommendation or representation to you or gives you any information, you must not rely upon that recommendation, representation or information as having been authorized by us. You should not assume that the information provided in this document is accurate as of any date other than the date of this offer to exchange.This document summarizes various documents and information.These summaries are qualified in their entirety by reference to the documents and information to which they relate. TABLE OF CONTENTS Page 1. Eligibility 18 2. Number of options; expiration date. 18 3. Purpose of the offer. 19 4. Procedures for electing to exchange options. 20 5. Withdrawal rights and change of election. 22 6. Acceptance of options for exchange and issuance of new options. 23 7. Conditions of the offer. 23 8. Price range of shares underlying the options. 25 9. Source and amount of consideration; terms of new options. 26 10. Information concerning Sport Chalet 29 11. Interests of directors and officers; transactions and arrangements concerning the options. 31 12. Status of options cancelled by us in the offer; accounting consequences of the offer. 31 13. Legal matters; regulatory approvals. 32 14. Material U.S. federal income tax consequences. 32 15. Extension of offer; termination; amendment. 33 16. Fees and expenses. 34 17. Additional information. 34 18. Financial statements. 35 19. Miscellaneous. 35 Schedule A Information concerning the Directors and Executive Officers of Sport Chalet, Inc. A-1 Schedule B Summary Financial Information of Sport Chalet, Inc. and Subsidiaries B-1 SUMMARY TERM SHEET The following are answers to some of the questions that you mayhave about this offer.We urge you to read carefully the remainder of this offer to exchange because the information in this summary is not complete, and additional important information is contained in the remainder of this offer to exchange.We have included section references to the sections under "The Offer" where you can find a more complete description of the topics in this summary. General Questions About The Offer Q1. What is the offer? A1. The exchange offer is a voluntary opportunity for eligible option holders to exchange certain outstanding options to purchase our Class A Common Stock with exercise prices equal to or greater than $2.38 per share for new options to purchase a fewer number of shares than the exchanged options.We will grant the new options on the first business day after the expiration date.We expect to cancel the options accepted for exchange, and to grant the new options, no earlier than November6, 2009.The new options will have an exercise price equal to the closing price of our Class A Common Stock as reported on the Nasdaq Stock Market on the new option grant date.We cannot guarantee that the new options will have a lower exercise price than the exchanged options. Q2. Why are you making the offer? A2. We believe that granting stock options motivates our employees to perform at high levels, provides an effective means of recognizing employee contributions to our success and provides eligible employees a valuable incentive to stay with us.Some of our outstanding options, whether or not they are currently exercisable, have exercise prices that are significantly higher than the current market price of our Class A Common Stock.These options are commonly referred to as being "underwater."By making this offer to exchange eligible options for new options that will have an exercise price equal to the closing price of our Class A Common Stock as reported on the Nasdaq Stock Market on the new option grant date, we intend to provide eligible employees with the benefit of owning options that over time may have a greater potential to increase in value.We believe this will create better performance incentives for eligible employees and, as a result, maximize stockholder value.(See Section 3) Q3. What are some of the most significant risks and consequences of participating in this exchange offer? A3. Participation in this exchange offer involves a number of risks and consequences, including the following: · The new options will be exercisable for fewer shares than the options you exchange. · The new options will vest in two equal annual installments, one-half on the first anniversary of the new option grant date and the remaining one-half on the second anniversary of the new option grant date.This means that all new options will be unvested at the time of grant, regardless of whether the exchanged options were partially or wholly vested.Vesting on any date is subject to your continued employment with us through each relevant vesting date. · The new options will have a term of six years, regardless of the remaining term of the exchanged options.Therefore, the new options may expire sooner than the options you exchange. · If the price of our Class A Common Stock increases after the date on which your options are tendered, and you do not withdraw those options, your tendered options might have been worth more that the new options that you would receive in exchange since your tendered options may have had a lower exercise price than your new options. See "Risks of Participating in the Offer" beginning on page 9 for a more detailed discussion of certain risks that you should consider before tendering any of your eligible options. 1 Q4. What securities are you offering to exchange? A4. We are offering to exchange outstanding, unexercised options to purchase shares of our Class A Common Stock held by eligible employees, that have an exercise price equal to or greater than $2.38 per share, and that were granted under our 1992 Incentive Award Plan or our 2004 Equity Incentive Plan, as amended.We are not accepting options with exercise prices less than $2.38 per share. In exchange, we will grant new options under the 2004 Equity Incentive Plan.Because you may be granted new options under a stock plan which is different from the plan under which your exchanged options were granted, the terms of any new options you receive may be different from the terms of the options you exchange.As a result, we urge you to carefully review Section 9 of this offer to exchange for a discussion of the terms of the 2004 Equity Incentive Plan. Q5. How can I find out details of my outstanding stock options that are eligible for the offer? A5. We will provide you with an e-mail or written communication setting forth the details of your outstanding stock options.In addition, you may contact Steve Teng at telephone number (818) 949-5371 for further information about your eligible options. Q6. Are you making any recommendation as to whether I should exchange my eligible options? A6. No.We are not making any recommendation as to whether you should accept the offer to exchange any of your options.You must make your own decision as to whether or not to accept the offer.For questions regarding personal tax or other implications of participating in this offer or other investment-related questions, you should talk to your own legal counsel, accountant and/or financial advisor.(See Section3) Q7. What are the conditions to the offer? A7. Participation in the exchange offer is completely voluntary.The completion of the exchange offer is subject to a number of customary conditions that are described in Section7 of this offer to exchange.If any of these conditions are not satisfied at any time on or after the date this offer begins, and before the expiration date, we may terminate the exchange offer prior to the expiration date and will not be obligated to accept and exchange any properly tendered eligible options.Prior to the expiration date of the exchange offer, we reserve the right to amend the exchange offer for any reason.(See Section7) Q8. Are there circumstances under which I would not be granted new options? A8. Yes.If, for any reason, you are no longer an employee of Sport Chalet or one of our subsidiaries on the new option grant date, you will not receive any new options.Your employment with Sport Chalet or one of our subsidiaries will remain "at-will" regardless of your participation in the offer and can be terminated by you or us at any time, with or without cause or notice.If you elect to participate in the exchange offer and your employment terminates for any reason before the new option grant date, your election will be cancelled and you will not receive new options.If this occurs, no changes will be made to the terms of your current options, and these options will be treated as if you had declined to participate in the exchange offer.In that case, generally, you may exercise your existing options for a limited time after your separation date to the extent they are vested and in accordance with the terms and conditions of your existing options.If your employment terminates for any reason after the new option grant date, the terms and conditions of any new options granted in the exchange offer will apply.(See Section1) Moreover, even if we cancel any options tendered by you, we will not grant new options to you if we are prohibited from doing so by applicable law.We do not anticipate any such prohibitions at this time.(See Section13) 2 Q9. When does this offer end? A9. This offer ends at 5:00 p.m., Pacific Time, on November6, 2009.We refer to this date and time as the expiration date.If we extend the offer, the term expiration date will refer to the time and date at which the extended offer expires.(See Section2) Q10. Can the offer be extended, and if so, how will you notify me if the offer is extended? A10. The offer expires at 5:00 p.m., Pacific Time, on November6, 2009, unless we extend it.We may, in our discretion, extend the offer at any time, but we do not currently expect to do so.If we extend the offer, we will issue a press release or other public announcement disclosing the extension no later than 9:00 a.m., Pacific Time, on the next business day following the previously scheduled expiration date of the offer.(SeeSections2 and16) Q11. When will the options I elect to exchange be cancelled? A11. The options you elect to exchange will be cancelled on the first business day following the expiration date of this offer.We refer to this date as the cancellation date.If we do not extend the offer, we expect the cancellation date will be November6, 2009.(Section6) Eligibility Q12. Who is eligible to participate? A12. You are eligible to participate in the exchange offer only if you are an employee of Sport Chalet or one of our subsidiaries as of the date of this offer, and you remain an employee of Sport Chalet or one of our subsidiaries through the new option grant date.If we do not extend the offer, we expect the new option grant date to be November6, 2009.You are not eligible to participate if you have received notice of termination of employment from us, or if you have given notice of termination of employment to us, prior to the new option grant date.Our Chief Executive Officer, Chief Financial Officer and members of our Board of Directors are not eligible to participate in the offer.(See Section1) To receive a new option, you must remain an employee of Sport Chalet or one of our subsidiaries or a successor entity through the date on which the new options are granted, which generally will be the first business day after the expiration date.We refer to this date as the new option grant date.If we do not extend the offer, we expect the new option grant date will be November6, Q13. Are there any eligibility requirements that I must satisfy after the expiration date to receive the new options? A13. To receive a grant of new options, you must be employed by us or one of our subsidiaries through the new option grant date.(See Section1) As discussed below, we will grant your new options to you on the first business day after the expiration date.We expect that the new option grant date will be November6, 2009.If you elect to participate in the exchange offer and your employment terminates for any reason before the new option grant date, your election will be cancelled and you will not receive new options.If this occurs, no changes will be made to the terms of your current options, and these options will be treated as if you had declined to participate in the exchange offer.In that case, generally, you may exercise your existing options for a limited time after your separation date to the extent they are vested and in accordance with the terms and conditions of your existing options.If your employment terminates for any reason after the new option grant date, the terms and conditions of any new options granted in the exchange offer will apply.Your employment with Sport Chalet or one of our subsidiaries remains "at will" and can be terminated by you or Sport Chalet or one of our subsidiaries at any time, with or without cause or notice.(See Section1) 3 Specific Questions About The Cancelled Options Q14. Will I be required to give up all of my rights under the cancelled options? A14. Yes.Once we have accepted the options that you tender for exchange, these options will be cancelled and you will no longer have any rights under these options.We reserve the right to reject any options tendered for exchange that we determine are not eligible or that we determine are unlawful to accept or if we determine that the election form is not properly completed or signed in accordance with its instructions.We intend to cancel all options accepted for exchange on the cancellation date, which is the first business day following the expiration of the offer.If we do not extend the exchange offer, we expect the cancellation date to be November6, 2009.(See Section6) Q15. If I elect to exchange an eligible option, do I have to give up my right to purchase all of the shares covered by that option? A15. Yes.We are not accepting partial tenders of options.You may elect to exchange one or more of your option grants, but you must elect to give up your right to purchase all of the unexercised shares subject to an option granted on the same date.However, you may elect to exchange the remaining portion of any option that you have partially exercised.For example, if you hold an eligible option granted on January10, 2002, to purchase 1,000 shares, 700 of which you have already exercised, you may elect to exchange this option covering 300 remaining unexercised shares. You may not, for example, elect to exchange this option with respect to only 150 shares, or any other partial amount.(See Section2) Q16. What happens to options that I choose not to exchange or that are not accepted for exchange? A16. Options that you choose not to exchange or that we do not accept for exchange retain their current exercise price and vesting schedule and will remain outstanding until they are exercised in full or expire by their terms.(See Section6) Q17. Can I continue to exercise my vested eligible options between the date hereof and the expiration date of the offer, which is currently scheduled for 5:00 p.m., Pacific Time, on November6, 2009? A22. Yes. You can exercise vested eligible options during this period.However, eligible options that you exercise during this period will no longer be outstanding and will not be available for cancellation and exchange in the exchange offer. Specific Questions About The New Options Q18. How many new options will I receive in exchange for the options that I elect to exchange? A18. You will receive one new option for every current eligible option exchanged; but, the number of shares underlying the new options will be based on an exchange ratio of 2:1. Fractional shares will be rounded up to the nearest whole share on a grant-by-grant basis.The number of new option shares that you receive will also be subject to adjustment for any stock splits, subdivisions, combinations, stock dividends and similar events that occur after the cancellation date but before the new option grant date.(See Section2) Example: If you were to tender an eligible option covering 100 shares of ClassA Common Stock with an exercise price equal to or greater than $2.38 per share, the eligible option would be cancelled and you would be granted a new option covering 50 shares of ClassA Common Stock. 4 Q19. What will the exercise price of the new options be? A19. The exercise price per share of the new options will be the closing price for our ClassA Common Stock as reported on the Nasdaq Stock Market on the new option grant date.We expect the new option grant date to be November6, 2009, unless we extend the offer. We cannot predict the exercise price of the new options.Because we will grant the new options on the first business day after the expiration date, the new options may have a higher exercise price than some or all of the exchanged options.(See Section9 and Section12) Q20. When will the new options vest? A20. Each new option will have a new vesting schedule, regardless of whether the exchanged options were fully or partially vested.The new options will vest in two equal annual installments, one-half on the first anniversary of the new option grant date and the remaining one-half on the second anniversary of the new option grant date.This means that all new options will be unvested at the time of grant, regardless of whether the exchanged options were partially or wholly vested.Vesting on any date is subject to your continued employment with us through each relevant vesting date. (See Section9) Q21. Why isn't the exchange ratio simply one-for-one? A21. We believe that the structure of the offer, including an exchange ratio that is less than one-for-one, strikes a balance between the interests of the employees and the interests of the stockholders of Sport Chalet by attempting to minimize the future dilutive impact of our ongoing stock option programs and make the aggregate value of the cancelled options with an exercise price equal to or greater than $2.38 per share equivalent to the aggregate value of the new options with a potentially lower exercise price.(See Section3) Q22. When will I receive my new options? A22. We will grant the new options on the new option grant date.The new option grant date will be the first business day after the expiration date.We will not grant the new options before the new option grant date.If we do not extend the offer, we expect the cancellation date will be November6, 2009, and the new options will be granted on November6, 2009.(See Section6) Q23. Why can't you just grant me additional options? A23. Because of the large number of underwater options outstanding, granting additional options covering the same aggregate number of shares of ClassA Common Stock as the outstanding eligible options could have a negative and dilutive impact on our stockholders and would require us to recognize additional compensation charges against the Company's earnings.(See Section3) Q24. Will I have to pay taxes if I exchange my options in the offer? A24. If you exchange any of your eligible options for new options, you should not be required under current law to recognize income for U.S. federal income tax purposes at the time of the exchange.On the new option grant date, you will not be required under current law to recognize income for U.S. federal income tax purposes.(See Section14) For all employees, we recommend that you consult with your own tax advisor to determine the personal tax consequences to you of participating in the exchange offer.If you are a tax resident, or subject to the tax laws, of more than one country, you should be aware that there may be other tax and social insurance consequences and other restrictions which may apply to you. 5 Q25. Will my new options be incentive stock options or nonqualified stock options for U.S. federal income tax purposes? A25. The new options granted in exchange for your eligible options will continue to be nonqualified stock options for purposes of U.S. federal income tax law. We recommend that you read the tax discussion in this offer to exchange and discuss the personal tax consequences of nonqualified stock options with your own tax advisor.(See Sections9 and 14) Q26. When will my new options expire? A26. Your new options will expire six years from the new option grant date.However, if your employment with Sport Chalet or one of our subsidiaries terminates for any reason, whether voluntarily or involuntarily, prior to the expiration of your new options, the new options will terminate at that time in accordance with their terms.(Section9) Q27. After the new options are granted, what happens if my new options end up underwater again? A27. We are conducting the offer at this time due to current stock market conditions that have affected many companies in the retail industry.Therefore, the offer is a one-time offer and is not expected to be offered again in the future.Your new options will have a six year term.During this new term, the price of our ClassA Common Stock may fluctuate and your new options may be "out-of-the-money" for some or all of their term.We can provide no assurance that the price of our ClassA Common Stock at any time in the future will be greater than the exercise price of the new options. Procedures For Participating In The Offer Q28. How do I participate in this offer? A28. If you choose to participate in this offer, you must do the following before 5:00 p.m., Pacific Time, on November6, 2009: 1. Properly complete your election form in accordance with its instructions. 2. Deliver the completed election form by e-mail to Steve Teng at steng@sportchalet.com, or by registered mail or courier to the mailing address below. Sport Chalet, Inc. One Sport Chalet Drive La Cañada, California91011 Attention:Steve Teng To help you recall your outstanding option grants, we will distribute to you a summary of your outstanding stock options by e-mail or written communication. This is a one-time offer, and we will strictly enforce the election period.We reserve the right to reject any options tendered for exchange that we determine are not eligible or that we determine are unlawful to accept or if we determine that the election form is not properly completed or signed in accordance with its instructions.Subject to the terms and conditions of this offer, we will accept all properly tendered options promptly after the expiration of this offer.(See Section 4) We may extend this offer.If we extend this offer, we will issue a press release, email or other communication disclosing the extension no later than 9:00a.m., Pacific Time, on the next business day following the previously scheduled expiration date. 6 Q29. How do you determine whether an option has been properly tendered? A29. We will determine, in our discretion, all questions about the validity, form, eligibility (including time of receipt), and acceptance of any options tendered.Our determination of these matters will be final and binding on all persons.We reserve the right to reject any election form, or any options tendered for exchange, that we determine are not eligible, not in appropriate form or are unlawful to accept.Otherwise, we will accept all properly tendered options that are not validly withdrawn, subject to the terms of this offer.We also reserve the right to waive any of the conditions of the offer or any defect or irregularity in any tender of any particular options or for any particular option holder; provided that if we grant any such waiver, it will be granted with respect to all option holders and tendered options.No tender of options will be deemed to have been properly made until all defects or irregularities have been cured or waived by us.We have no obligation to give notice of any defects or irregularities in any tender, and we will not incur any liability for failure to give any notice.(See Section 4) Q30. Can I change my mind and withdraw from this offer? A30. Yes.You may change your mind after you have submitted an election form and withdraw from the offer at any time before the expiration date.If we extend the expiration date, you may withdraw your election at any time until the extended offer expires.You may change your mind as many times as you wish, but you will be bound by the last properly submitted election form we receive prior to the expiration date in all cases, except that if you choose to withdraw all your tendered options, you will be bound by the last properly submitted withdrawal form.(See Section 5) Q31. How do I withdraw my election? A31. To withdraw your election, you must do the following before the expiration date: 1. Properly complete your withdrawal form in accordance with its instructions. 2. Deliver the completed withdrawal form by e-mail to Steve Teng at steng@sportchalet.com, or by registered mail or courier to the mailing address below.(See Section5) Sport Chalet, Inc. One Sport Chalet Drive La Cañada, California91011 Attention:Steve Teng If you choose to withdraw all your tendered options, you only need to submit a withdrawal form withdrawing all your options.However if you choose to withdraw only some of your options, you need to re-submit a new election form listing the eligible options you wish to tender.You may change your mind as many times as you like, but unless you withdraw all your eligible options, you will need to re-submit a new election form listing the eligible options you wish to tender.You will be bound by the last properly submitted election form we receive prior to the expiration date in all cases, except that if you choose to withdraw all your tendered options, you will be bound by the last properly submitted withdrawal form. Q32. What if I withdraw my election and then decide again that I want to participate in this offer? A32. If you have withdrawn your election to participate and then decide again that you would like to participate in this offer, you may re-elect to participate by submitting a new properly completed election form before the expiration date that is dated after the date of your withdrawal form.(See Question and Answer28 and Section5) 7 Q33. Can I change my mind about which options I want to exchange? A33. Yes.You may change your mind after you have submitted an election form and change the options you elect to exchange at any time before the expiration date.If we extend the expiration date, you may change your election at any time until the extended offer expires.You may elect to exchange additional options, or you may choose to exchange fewer options.You may change your mind as many times as you wish, but you will be bound by the last properly submitted election form we receive before the expiration date in all cases, except that if you choose to withdraw all your tendered options, you will be bound by the last properly submitted withdrawal form.Please be sure that any new election form you submit if you choose to withdraw only some of your options, includes all the options you wish to exchange and is clearly dated after your last-submitted election form.(See Section5) Q34. If I choose not to accept the offer, what do I have to do? A42. Nothing, you do not have to file or deliver any forms if you choose to keep your eligible options and not participate in the offer. Q35. Who can I talk to if I have questions about the offer, or if you need additional copies of the offer documents? For additional information or assistance, you should contact Steve Teng at telephone number (818)949-5371. The option exchange offer documents are also available online at www.sportchalet.com. and the SEC's website at www.sec.gov.(See Section10) NOTHING IN THE EXCHANGE OFFER SHOULD BE CONSTRUED TO CONFER UPON YOU THE RIGHT TO REMAIN AN EMPLOYEE OF SPORT CHALET.THE TERMS OF YOUR EMPLOYMENT WITH US REMAIN UNCHANGED.WE CANNOT GUARANTEE OR PROVIDE YOU WITH ANY ASSURANCE THAT YOU WILL NOT BE SUBJECT TO INVOLUNTARY TERMINATION OR THAT YOU WILL OTHERWISE REMAIN EMPLOYED UNTIL THE NEW STOCK OPTION GRANT DATE, ONE OR BOTH OF THE VESTING DATES, OR THEREAFTER. 8 RISKS OF PARTICIPATING IN THE OFFER Participation in the offer involves a number of potential risks, including those described below.You should carefully consider these risks, and you are encouraged to speak with an investment and tax advisor as necessary before deciding to participate in the offer.In addition, we strongly urge you to read Section 14 of this offer to exchange, which discusses the tax consequences of the offer in the United States of America,as well as the rest of this offer to exchange for a more in-depth discussion of the risks that may apply to you before deciding to participate in the exchange offer. Further, this offer to exchange and our SEC reports listed under Section 17 include "forward-looking statements." When used in this offer to exchange, the words "anticipate," "believe," "estimate," "expect," "intend" and "plan" as they relate to us are intended to identify these forward-looking statements.All statements by us regarding our expected future financial position and operating results, our business strategy, our financing plans and expected capital requirements, forecasted trends relating to our products and services or the markets in which we operate and similar matters are forward-looking statements, and are dependent upon certain risks and uncertainties, including the factors described below. The following discussion should be read in conjunction with our summary financial information attached as Schedule B and the financial statements and notes to the financial statements, as well as Management's Discussion and Analysis of Financial Condition and Results of Operations, contained in our most recent Form 10-K and Form 10-Q reports filed with the SEC and listed in Section 17.We caution you not to place undue reliance on the forward-looking statements contained in this offer to exchange or our SEC reports, which speak only as of the date hereof. Economic Risks If the price our Class A Common Stock increases after the date on which your options are tendered, and you do not withdraw those options, your tendered options might have been worth more than the new options that you would receive in exchange. For example, if you tender options with an exercise price of $3.00 per share, and the price of our Class A Common Stock increases to $3.50 per share when the new options are granted, your new options will have a higher exercise price, and will entitle you to purchase fewer shares, than the tendered options. If your employment terminates for any reason before your new options vest, you will not receive any value from your new options. All new options will be unvested at the time of grant, regardless of whether the options that were cancelled were partially or wholly vested.The new options will vest in two equal annual installments, one-half on the first anniversary of the new option grant date and the remaining one-half on the second anniversary of the new option grant date.Therefore, no portion of your new options will be vested until one year after the new option grant date.If you do not remain an employee through the date your new options first vest, you will not be able to exercise any portion of your new options.Instead, your new options will expire upon your termination in accordance with their terms.As a result, you may receive no value from your new options.Vesting on any date is subject to your continued employment with us through each relevant vesting date. Tax Related Risks If you elect to participate in the offer, you should consider the tax consequences. The new option grants will be treated as nonqualified stock options under the U.S. federal income tax laws.The grant of the new options is not a taxable event under current U.S. tax law, and you will not recognize any income for U.S. federal income tax purposes at that time. 9 When you exercise a nonqualified stock option, you will recognize taxable income for U.S. federal income tax purposes equal to the excess of (i)the fair market value of the purchased shares at the time of exercise over (ii)the exercise price paid for those shares, and you must satisfy the applicable withholding taxes with respect to such income.The subsequent sale of the shares you acquire from the exercise of your nonqualified stock option will give rise to capital gain to the extent the amount you realize upon the sale of the shares exceeds their fair market value at the time you exercised the option.A capital loss will result to the extent the amount realized upon such sale is less than the fair market value of the shares at the time you exercised the option.The gain or loss will be long-term if the shares are held for more than one year prior to the sale. You should review Section14 carefully for a more detailed discussion of the potential U.S. federal tax consequences of participation in the offer.You should consult your personal tax or other legal advisor regarding your personal situation before deciding whether or not to participate in the offer. Business Related Risks Downturns in the highly cyclical sporting goods retail industry or changes in end market demand could affect our operating results and the value of our business. The sporting goods retail industry is highly cyclical and the value of our business may decline during the "down" portion of these cycles.We are experiencing these conditions today, and we cannot predict when we may experience such downturns in the future.Future downturns in the sporting goods retail industry, or any failure of the industry to recover fully from its current downturn could seriously impact our revenues and harm our business, financial condition and results of operations.We cannot assure you that the sporting goods retail industry will improve or will not experience renewed, possibly more severe and prolonged, downturns in the future. In addition, we may experience significant changes in our profitability as a result of variations in sales, seasonality, changes in product mix, price competition and the costs associated with the opening of new stores. The failure to implement, as well as the completion and impact of, our restructuring programs and cost reductions could adversely affect our business. In June 2009, we announced a number of restructuring initiatives.Our goal was to reposition our company to better fit current market conditions.The restructuring includes lowering overhead costs across our organization.We cannot assure you that these restructuring initiatives will achieve their goals or accomplish the cost reductions planned.Additionally, because our restructuring activities involve changes to many aspects of our business, the cost reductions could adversely affect productivity and sales to an extent we have not anticipated.Even if we fully execute and implement these restructuring activities, and they generate the anticipated cost savings, there may be other unforeseen factors that could adversely affect our profitability and business. The covenants in our revolving credit facility may limit future borrowings to fund our operations. Our credit facility with Bank of America, N.A. (the “Lender”) provides for advances up to $55.0 million, increasing to $75.0 million from September 1st of each year through December 31st of each year.The amount we may borrow under this credit facility is limited to a percentage of the value of eligible inventory, minus certain reserves.The availability on this credit facility is reduced in July 2010 and expires in June 2012.Our obligation to the Lender is presently secured by a first priority lien on substantially all of our non-real estate assets.We are subject to an EBITDA covenant that requires us to exceed certain monthly amounts as defined in the Fourth Amendment to the Amended and Restated Loan and Security Agreement.There can be no assurance that there will not be an event of default and additional financing may not be available at terms acceptable to us, or at all.Failure to obtain financing in such circumstances may require us to significantly curtail our operations. The amount we can borrow under our credit facility with the Lender is limited to a percentage of the value of eligible inventory, minus certain reserves.A significant decrease in eligible inventory due to our vendors’ unwillingness to ship us product, the aging of inventory, an unfavorable inventory appraisal or other factors, could have an adverse effect on our borrowing capabilities under our credit facility, which may adversely affect the adequacy of our working capital. 10 If cash generated by operations does not result in a sufficient level of unused borrowing capacity, our current operations could be constrained by our ability to obtain funds under the terms of our revolving credit facility.In such a case, we would need to seek other financing alternatives with our bank or other sources.Additional financing may not be available at terms acceptable to us, or at all.Failure to obtain financing in such circumstances may require us to significantly curtail our operations. If our vendors do not provide sufficient quantities of products, our net sales and profitability could suffer. We purchase merchandise from approximately 1,000 vendors.Although only one vendor accounted for approximately 10% of our total inventory purchases for fiscal 2009, our dependence on principal vendors involves risk.Our ten largest vendors collectively accounted for 40% of our total purchases during fiscal 2009.If there is a disruption in supply from a principal vendor for any reason, including concern over our position with our lender, we may be unable to obtain merchandise that we desire to sell and that consumers desire to purchase.A vendor could discontinue selling products to us at any time for reasons that may or may not be within our control.Our net sales and profitability could decline if we are unable to promptly replace a vendor who is unwilling or unable to satisfy our requirements with a vendor providing equally appealing products.Moreover, many of our vendors provide us with incentives, such as return privileges, volume purchase allowances and cooperative marketing arrangements.A decline or discontinuation of these incentives could reduce our profits. A downturn in the economy has affected consumer purchases of discretionary items, significantly reducing our net sales and profitability. The retail industry historically has been subject to substantial cyclical variations. The merchandise sold by us is generally a discretionary expense for our customers.The current downturn in the general economy and uncertainties regarding future economic prospects that affect consumer spending habits are having, and are likely to continue for some time to have, a materially adverse effect on our results of operations.We have sustained operating losses in eight of the past nine quarters.Comparable store sales for the past eight quarters from the second quarter of fiscal 2008 to the first quarter of fiscal 2010 were -2.2%, -6.9%, -8.8%, -11.1%, -6.7%, -15.4%, -17.7%, and -14.7%, respectively.In the event sales decline at a rate greater than anticipated to support the loan covenants, we may have insufficient working capital to continue to operate our business as it has been operated, or at all. No assurance can be given that we will be successful in reducing operating expenses and controlling costs in an amount sufficient to return to profitability. In our efforts to reduce operating expenses and improve liquidity, we have reviewed all of our store leases and are obtaining rent reductions and lease modifications from our landlords.Additionally, we are evaluating our operating expenses, such as store labor, corporate overhead and advertising, and have commenced implementing cost reductions.No assurance can be given that by reducing operating expenses and controlling costs we will return to profitability.Any failure to successfully reduce an adequate amount of operating expenses and control costs could constrain our ability to continue to operate our business. We may need to record additional impairment losses in the future if our stores' operating performance does not improve. We continually review all our stores' operating performance and evaluate the carrying value of their assets in relation to their expected future cash flows.In those cases where circumstances indicate that the carrying value of the applicable assets may not be recoverable, we record an impairment loss related to the long-lived assets.In fiscal 2008, we incurred a $2.1 million noncash impairment charge for two stores and in fiscal 2009, we incurred a $10.7 million noncash impairment charge for eleven stores.If our newer stores' operating performance does not improve in the future or our existing stores’ operating performance continues to deteriorate in the future, the carrying value of our stores' assets may not be recoverable in light of future expected cash flows.Additionally, our newer stores may not mature at a rate in line with our expectations or past experience.This may result in our need to record additional impairment losses in certain markets where our stores operate and could have a materially adverse effect on our business, financial condition and results of operation. 11 No assurance can be given that our Board of Directors will be successful in its evaluation of strategic alternatives. On February 2, 2009, we announced that our Board of Directors had commenced an evaluation of strategic alternatives and retained a financial advisor in this process.The review process may include such alternatives as raising additional capital, amending or replacing our current bank credit facility, further reducing expenses, or continuing to execute our current operating plan.No timetable has been set for completion of the review and no assurance can be given that the Board of Directors will have sufficient time to complete its evaluation.We have no commitment or agreement with respect to any transaction, and there can be no assurance that any transaction will result. Intense competition in the sporting goods industry could limit our growth and reduce our profitability. The sporting goods business and the retail environment are highly competitive, and we compete with national, regional and local full-line sporting goods chains, specialty stores, supplier owned stores, discount and department stores, and internet retailers.A number of our competitors are larger and have greater resources.No assurance can be given that a diminished competitive environment due to the exit of key competitors throughout the marketplace will allow us to improve our business and increase our overall profitability. Our future operations may be dependent on the availability of additional financing. We may not be able to fund our future operations or react to competitive pressures if we lack sufficient funds.Unexpected conditions could cause us to be in violation of our lender’s operating covenants as occurred in fiscal 2009.Although we have restructured our bank credit facility and we believe we have sufficient cash available through our bank credit facilities and cash from operations to fund existing operations for the foreseeable future, we cannot be certain that additional financing will be available in the future if necessary. Because our stores are concentrated in the western portion of the United States, we are subject to regional risks. Currently, most of our stores are located in Southern California and the remaining are located in Northern California, Central California, Nevada, Arizona and Utah.Accordingly, we are subject to regional risks, such as the economy, weather conditions, natural disasters and government regulations.For example, warm Winter weather in the resorts frequented by our customers has affected sales in the most recent fiscal year.When the region suffers an economic downturn, such as the mortgage crisis which has been especially strongly felt in California, Arizona and Nevada, or when other adverse events occur, historically there has been an adverse effect on our sales and profitability.In addition, many of our vendors rely on the Ports of Los Angeles and Long Beach to process our shipments.Any disruption or congestion at the ports could impair our ability to adequately stock our stores. Several of our competitors operate stores across the United States and, thus, are not as vulnerable to such regional risks. If we are unable to predict or react to changes in consumer demand, we may lose customers and our sales may decline. If we fail to anticipate changes in consumer preferences, we will experience lower net sales, higher inventory markdowns and lower margins.Products may or may not appeal to a broad range of consumers whose preferences cannot be predicted with certainty. These preferences are also subject to change.Specialty sporting goods are often subject to short-lived trends, such as the short-lived popularity of wheeled footwear.Apparel is significantly influenced by the latest fashion trends and styles.Our success depends upon the ability to anticipate and respond in a timely manner to trends in specialty merchandise and consumers’ participation in sports on an individual market basis. Failure to identify and respond to these changes may cause net sales to decline. In addition, because we generally make commitments to purchase products from vendors up to nine months in advance of the proposed delivery, misjudging the market may cause us to over-stock unpopular products and force inventory markdowns that could have a negative impact on profitability, or cause us to have insufficient inventory of a popular item that can be sold at full markup. 12 Failure to protect the integrity and security of our customers’ information could expose us to litigation and materially damage our standing with our customers. The increasing costs associated with information security— such as increased investment in technology, the costs of compliance with consumer protection laws and costs resulting from consumer fraud— could cause our business and results of operations to suffer materially.While we are taking significant steps to protect customer and confidential information, there can be no assurance that advances in computer capabilities or other developments will prevent the compromise of our customer transaction processing capabilities and personal data.More specifically, as Action Pass, our customer relationship program, continues to grow, our exposure and risk increase as well.If any such compromise of our information security were to occur, it could have a material adverse effect on our reputation, business, operating results and financial condition and may increase the costs we incur to protect against such information security breaches. As a result of the current economic downturn, we have delayed opening new stores.Continued growth is uncertain and subject to numerous risks. Since our inception, we have experienced periods of rapid growth.No assurance can be given that we will be successful in maintaining or increasing our sales in the future.Any future growth in sales will require additional working capital and may place a significant strain on our management, information systems, inventory management and distribution facilities.Any failure to timely enhance our operating systems, or unexpected difficulties in implementing such enhancements, could have a material adverse effect on our results of operations. In addition, growth depends on a strategy of opening new, profitable stores in existing markets and in new regional markets.The ability to successfully implement this growth strategy could be negatively affected by any of the following: · suitable sites may not be available for leasing; · we may not be able to negotiate acceptable lease terms; · we might not be able to hire and retain qualified store personnel; and · we might not have the financial resources necessary to fund our expansion plans. We face additional challenges in entering new markets, including consumers’ lack of awareness of the Company, difficulties in hiring personnel and problems due to our unfamiliarity with local real estate markets and demographics. New markets may also have different competitive conditions, consumer tastes and discretionary spending patterns than our existing markets. To the extent that we are not able to meet these new challenges, sales could decrease and operating costs could increase. Furthermore, a decline in our overall financial performance, increased rents or any other adverse effects arising from the commercial real estate market in our geographical markets may adversely affect our current growth plan.There can be no assurance that we will possess sufficient funds to finance the expenditures related to a growth plan, that new stores can be opened on a timely basis, that such new stores can be operated on a profitable basis, or that such growth will be manageable. If we lose key management or are unable to attract and retain talent, our operating results could suffer. We depend on the continued service of our senior management.The loss of the services of any key employee could hurt our business.Also, our future success depends on our ability to identify, attract, hire, train and motivate other highly skilled personnel.Failure to do so may adversely affect future results. 13 Seasonal fluctuations in the sales of sporting goods could cause our annual operating results to suffer. Our sales volume increases significantly during the Holiday season as is typical with other sporting goods retailers.In addition, our product mix has historically emphasized cold weather sporting goods increasing the seasonality of our business.In recent years, our third fiscal quarter, which includes the Holiday season, represented approximately 30% of our annual net sales.Winter-related products represent approximately 16% of our annual net sales and have ranged from 25% to 31% of our fourth fiscal quarter.We anticipate this seasonal trend in sales will continue.The operating results historically have been influenced by the amount and timing of snowfall at the resorts frequented by our customers.An early snowfall often has influenced sales because it generally extends the demand for Winter apparel and equipment, while a late snowfall may have the opposite effect. Suppliers in the ski and snowboard industry require us to make commitments for purchases of apparel and equipment by early Spring for Fall delivery, and only limited quantities of merchandise can be reordered during the Fall.Consequently, we place our orders in the Spring anticipating snowfall in the Winter.If the snowfall does not at least provide an adequate base or occurs late in the season, or if sales do not meet projections, we may be required to mark down our Winter apparel and equipment. Our quarterly operating results may fluctuate substantially, which may adversely affect our business. We have experienced, and expect to continue to experience, a substantial variation in our net sales and operating results from quarter to quarter.We believe that the factors which influence this variability of quarterly results include general economic and industry conditions that affect consumer spending, changing consumer demands, the timing of our introduction of new products, the level of consumer acceptance of each new product, the seasonality of the markets in which we participate, the weather and actions of competitors.Accordingly, a comparison of our results of operations from period to period is not necessarily meaningful, and our results of operations for any period are not necessarily indicative of future performance. Declines in the effectiveness of marketing could cause our operating results to suffer. Our marketing campaigns historically relied on direct mail, radio, newspaper, magazines and more recently, email and the internet.Also our marketing leverage has been boosted by vendor payments under cooperative marketing arrangements as well as vendor participation in sponsoring events, clinics and athletes’ appearances.Our recent strategy shift significantly enhanced our online presence with a complete redesign of sportchalet.com and new initiatives focused on driving consumers to the new website and building ongoing relationships with our Action Pass customers.We are directly marketing to individual customers based on their personal shopping information through the customer relationship program.No assurance can be given that our recent shift in marketing strategy will be successful in connecting with our customers, capturing additional market share through a fully integrated online and offline shopping experience, and raising familiarity with Sport Chalet.We are relatively new to and have fewer resources than our competitors in the ecommerce arena and our results may not be consistent with our expectations.In addition, no assurance can be given that what we learn from our Action Pass members about their shopping preferences and patterns will increase our ability to apply this learning to decisions about assortments, category adjacencies, and other marketing initiatives across our entire network of stores. Problems with our information systems could disrupt our operations and negatively impact our financial results. Our ability to successfully manage inventory levels and our centralized distribution system largely depends upon the efficient operation of our computer hardware and software systems.We use management information systems to track inventory information at the store level, replenish inventory from our warehouse, and aggregate daily sales information among other things.These systems and our operations are vulnerable to damage or interruption from: · earthquake, fire, flood and other natural disasters; · power loss, computer systems failures, internet and telecommunications or data network failure, operator negligence, improper operation by or supervision of employees, physical and electronic loss of data and similar events; and · computer viruses, penetration by hackers seeking to disrupt operations or misappropriate information and other breaches of security. 14 We seek to minimize these risks by the use of backup facilities and redundant systems.Nevertheless any failure that causes an interruption in our operations or a decrease in inventory tracking could result in reduced net sales. We are controlled by our Founder and management, whose interests may differ from other stockholders. At October2, 2009, Norbert Olberz, our founder, Craig Levra, our Chairman and Chief Executive Officer, and Howard Kaminsky, our Chief Financial Officer, owned approximately 21%, 33% and 12%, respectively, of the voting power of the Company’s outstanding voting Class A and Class B Common Stock.Messrs. Olberz, Levra and Kaminsky effectively have the ability to control the outcome on all matters requiring stockholder approval, including, but not limited to, the election and removal of directors, and any merger, consolidation or sale of all or substantially all of the Company’s assets, and to control the Company’s management and affairs.Transactions may be pursued that could enhance Messrs.
